Citation Nr: 0514293	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  03-35 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for temperomandibular joint 
disorder, claimed as secondary to a fracture of the mandible.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from June 1962 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating action by the RO 
that denied service connection for a temperomandibular joint 
disorder.  


FINDING OF FACT

The veteran's temperomandibular joint disorder is related to 
his service connected fracture of the mandible.  


CONCLUSION OF LAW

The veteran's temperomandibular joint disorder is proximately 
due to service-connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R.§ 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified as amended at 
38 U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2004). To implement the provisions of the law, 
VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

The Act and implementing regulations impose a heightened duty 
on VA to provide notice and assistance to claimants.

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision, further assistance 
is unnecessary to aid the appellant in substantiating that 
claim.  

Service connection is in effect for residuals of a fracture 
of the mandible, evaluated a noncompensable from May 13, 
1998.  

After a September 2003 VA examination, an adult nurse 
practitioner reported impressions including temporomandibular 
joint dysfunction bilaterally, most likely related to 
malocclusion of the jaw secondary to a fracture of the 
mandible during service.  

On VA dental examination later that month, the examiner noted 
that X-rays showed no evidence of a fracture, and the dentist 
commented that the fracture appeared to have healed well.  
Bone loss was noted and attributed to periodontitis.  The 
interincisal opening was "somewhat compromised" in that the 
maximum jaw opening was 20 millimeters.  The diagnosis were 
residual chronic pain and paresthesia of the left mandible, 
cheek and bucal mucosa; and chronic periodontitis with severe 
bone loss.

In a statement dated in December 2003, a private dentist 
reported that the veteran had generalized chronic 
periodontitis.

Service-connection is provided for disability resulting from 
disease or injury incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury.  38 C.F.R.§ 3.310(a). (2004).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that secondary service connection on the 
basis of aggravation is permitted under 38 C.F.R.§ 3.310, and 
compensation is payable for that degree of aggravation for a 
nonservice-connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the VA nurse practitioner who conducted the 
September 2003 examination of the veteran's jaw reported an 
impression of bilateral temporomandibular joint dysfunction 
as a result of malocclusion caused by a service connected 
fracture of the mandible.  

The dental examination is somewhat less clear, but does 
report a diagnosis of residual chronic pain and paresthesia 
of the left mandible cheek and bucal mucosa, which were 
apparently distinct from the diagnosed periodontal disease.  
Thus, this opinion can be read as saying that the veteran has 
current pain and paresthesia related to the in-service 
mandible fracture.

The evidence is in at least equipoise as to whether the 
veteran has temporomandibular joint dysfunction as the result 
of the service connected jaw fracture.  Resolving reasonable 
doubt in the veteran's favor, secondary service connection 
for bilateral temperomandibular joint disorder is granted.  


ORDER

Entitlement to service connection for temperomandibular joint 
disorder is granted.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


